DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95 and 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95 recites the limitation "the fluid compartment-defined fluid conductor includes the tortuous flow path-defining fluid conductor" in lines 11-12.  It is unclear, based on the claim language, how the fluid compartment-defined fluid conductor includes the tortuous flow path-defining fluid conductor when the flow control member-defined fluid conductor includes the tortuous flow path-defining fluid conductor.  In other words, it is unclear whether the fluid compartment-defined fluid conductor is referring to the flow control member-defined fluid conductor, or they are separate components each having a tortuous flow path-defining fluid conductor.  Clarification is needed.
 Claim 102 recites the limitation "the fluid compartment-defined fluid conductor includes the tortuous flow path-defining fluid conductor" in lines 6-7.  It is unclear, based Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 94 and 103 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grieco et al. (10,900,324).
As concerns claim 94, Grieco shows a flow control apparatus (106) configured for integration within a wellbore string (104) disposed within a wellbore (110) extending into a subterranean formation, comprising: a housing (200) includes a housing passage; a subterranean formation flow communicator (206) extending through the housing for 
As concerns claim 103, Grieco shows wherein the reduction in pressure of material that is flowing between the housing passage and the subterranean formation flow communicator, by the flow modulator, is effectible while the flow modulator is aligned with the subterranean formation flow communicator (Fig. 5A-5C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 96-101 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Grieco et al. alone.
As concerns claims 96-100, Grieco discloses the claimed invention except for wherein the ratio of the minimum cross-sectional flow area of the subterranean formation flow communicator to the minimum cross-sectional flow area of the tortuous flow path-defining fluid conductor is at least about 700, wherein the tortuous flow path- defining fluid conductor has a length, measured along the central longitudinal axis of the tortuous flow path-defining fluid conductor, of between 250 millimeters and about 900 millimeters, wherein the tortuous flow path-defining fluid conductor has a maximum cross-sectional flow area, and the maximum cross-sectional flow area is less than about 8.6 square millimeters, wherein the tortuous flow path-defining fluid conductor has a minimum cross-sectional flow area, and the minimum cross-sectional flow area is at least about 5.0 square millimeters, and wherein the tortuous flow path-defining fluid conductor is a tortuous flow path-defining fluid conductor having a constant, or substantially constant, cross-sectional flow area, and a length, measured along the central longitudinal axis of the tortuous flow path-defining fluid conductor, and the ratio of the length to the cross-sectional flow area is at least 23 meters/square meter.  It would have been an obvious matter of design choice to have constructed the flow control apparatus with the specific range of dimensions, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to constructing the flow control apparatus with dimensions outside of the claimed dimensions.  Furthermore, one of ordinary skill in the art would 
As concerns claim 101, Grieco discloses the claimed invention except for wherein the tortuous flow path-defining fluid conductor has a plurality of approximately 90 degree bends, and the total number of 90 degrees bends is at least 25.  It would have been an obvious matter of design choice to have constructed the flow control apparatus with a plurality of approximately 90 degree bends, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to constructing the flow control apparatus with a tortuous flow path having a different shape.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with a tortuous flow path having a different shape because the flow control apparatus would still have been capable of controlling the flow of fluid between the subterranean formation and the passage.  Additionally, it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  Thus, one of ordinary skill in the art would have recognized that constructing the flow control apparatus with a plurality of approximately 90 degree bends would have provided predictable results and a 
As concerns claim 106, Grieco shows a wellbore string (104) disposed within a wellbore (110) and comprising the flow control apparatus (106).  Grieco discloses the claimed invention except for wherein the wellbore string is cemented within the wellbore.  It would have been an obvious matter of design choice to have cemented the wellbore string within the wellbore, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to releasably securing the wellbore string within the wellbore.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with releasably securing the wellbore string within the wellbore because the flow control apparatus would still have been capable of controlling the flow of fluid between the subterranean formation and the passage.  Thus, one of ordinary skill in the art would have recognized that cementing the wellbore string within the wellbore would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Grieco to obtain the invention as specified in the claim.
Allowable Subject Matter
Claims 86-93 and 107-109 are allowed over the prior art of record.
Claims 95, 102, 104 and 105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Grieco does not disclose or suggest wherein the flow modulator includes a flow control member-defined fluid conductor defined by the flow control member, such that the flow control member-defined fluid conductor extends through the flow control member, and the flow control member-defined fluid conductor includes a tortuous flow path-defining fluid conductor that defines a tortuous flow path, the examiner respectfully disagrees.  Grieco teaches a flow control member (208, 300) displaceable relative to the subterranean formation flow communicator (Fig. 5A-5C), wherein the flow control member includes a flow modulator (300) for effecting a reduction in pressure of material that is flowing between the housing passage and the subterranean formation flow communicator (col 5, In 60 - col 6, In 14), the flow modulator (300) includes a flow control member-defined fluid conductor defined by the flow control member, such that the flow control member-defined fluid conductor extends through the flow control member (Fig. 3 & 5A-5C), and the flow control member-defined fluid conductor includes a tortuous flow path-defining fluid conductor that defines a tortuous flow path (col 5, In 60 - col 6, In 14).  The claim does not require that the flow control member be a single member.  Furthermore, the flow control member can include a cap, which is integrated into the flow control member over a channel in an interference fit relationship.  Thus, the flow control member can be formed from multiple components that cooperate together to create a flow control member-defined fluid conductor that extends through the flow control member, and the flow control member-defined fluid conductor includes a tortuous flow path-defining fluid .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679